Citation Nr: 1821104	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-26 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and psychosis.


REPRESENTATION

Appellant represented by:	Joe G. Durrett, Attorney


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1981 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the RO in Atlanta, Georgia, which denied service connection for a mental health condition.  The Board has recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include schizophrenia and psychosis, in accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran requested a Travel Board hearing in a July 2014 substantive appeal filed via VA Form 9.  In an August 2017 Statement, the Veteran withdrew the request for a Board hearing.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	An acquired psychiatric disorder, to include schizophrenia and psychosis, was not "noted" at service entrance and did not clearly and unmistakably preexist service.

2.	The Veteran had symptoms of an acquired psychiatric disorder during active service.

3.	The Veteran had symptoms of an acquired psychiatric disorder since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, to include schizophrenia and psychosis, have been met.  38 U.S.C. §§ 1111, 1112, 1131, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for an acquired psychiatric disorder, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

On a December 1980 service enlistment physical, the Veteran was found to be psychiatrically clinically normal.  On a corresponding December 1980 Report of Medical History, the Veteran denied depression, excessive worry, or nervous trouble of any sort.  As stated above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting acquired psychiatric disorder was not "noted" at service entrance.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Because an acquired psychiatric disorder was not "noted" at service entrance or examination, the burden shifts to VA to demonstrate by clear and unmistakable evidence both that an acquired psychiatric disorder preexisted service and was not aggravated by service.  The Board finds that the presumption of soundness has not been rebutted in this case because the evidence is not clear and unmistakable that an acquired psychiatric disorder preexisted service.

A July 1981 service treatment record contains a Medical Board Report reflecting the Veteran was diagnosed with brief resolved psychosis, existed prior to enlistment; however, the medical board's determination that the brief resolved psychosis existed prior to enlistment is not supported by the negative pre-service history of psychosis contained within the report, nor by any history as reported by the Veteran shown in service treatment records, and is not consistent with post-service treatment record evidence.  On the contrary, the Veteran has maintained that symptoms of an acquired psychiatric disorder first manifested during active service.  See June 2012 statement; July 2014 VA Form 9.

For the above reasons, the Board finds that the burden on VA to rebut the presumption of soundness has not been met because the evidence does not show by clear and unmistakable evidence that the acquired psychiatric disorder preexisted service; therefore the Veteran is presumed to have been sound at service entrance.  38 U.S.C. § 1111; 38 C.F.R. § 3.304.  Because the presumption of soundness is not rebutted, this case converts to one for direct service connection.  See Wagner, 
370 F.3d at 1096.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is currently diagnosed with schizophrenia (as psychosis per 38 C.F.R. § 3.384 (2017)) which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The Veteran generally contends that an acquired psychiatric disorder had its onset during active service and that symptoms of an acquired psychiatric disorder have been continuous since service separation.  Initially, the Board finds that the Veteran is currently diagnosed with schizophrenia.  See May 2012 private treatment record.

After a review of all the evidence or record, lay and medical, the Board finds that the evidence demonstrates the Veteran experienced the onset of symptoms of schizophrenia in service.  The July 1981 service treatment record discussed above shows that the Veteran was admitted for psychiatric care shortly after service entrance following episodes of unusual behavior including paranoid ideation with several delusions of being controlled and the ability to control others.  Following the medical board's diagnosis of brief resolved psychosis and recommendation that the Veteran be separated from service, the Veteran was discharged.  Further, post-service private treatment records reflect a long history of hospitalization for psychiatric reasons starting in the early 1980s, with exhibited symptoms such as auditory and visual hallucinations; post-service private treatment records also reflect continuous psychiatric treatment for schizophrenia since shortly after service separation.  See February 1985 private treatment record; June 2010 private treatment record.

The Board finds that, although the Veteran was diagnosed with brief resolved psychosis during service, he nonetheless had symptoms of psychosis in service and since service separation, including paranoid ideation and auditory and visual hallucinations.  Such evidence tends to show the onset of schizophrenia during service.  As discussed above, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the acquired psychiatric disorder began in service and was so incurred in service.  The finding that the Veteran has had symptoms of an acquired psychiatric disorder since service is supportive of the claim overall because it tends to show that the same symptoms that began in service were the basis for the later diagnosed schizophrenia.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  

As there is no competent evidence of record against the appeal that directly addresses the etiology of the Veteran's acquired psychiatric disorder, to include schizophrenia and psychosis, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for an acquired psychiatric disorder have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia and psychosis, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


